I agree that the center line of the division wall between the houses constitutes the division line between them, irrespective of the fact that it does not run at a right angle to the street, as called for by the deed. But I do not agree that the course of this line should be extended, at the same erroneous angle, throughout the rest of the lot, in the face of the clear intention of the parties and the declaration in the deed that the line should run at right angles to the street. The parties undoubtedly intended that the deed should convey a lot fronting twenty-one feet on Aspen Street and extending of that width at right angles, to a private alley, on which it should also have a width of twenty-one feet. By an error in the construction of the houses, of which neither grantor nor grantee was aware and which was not apparent to the naked eye, or otherwise than by surveyor's instruments, the dividing wall between them was not built at an exact right angle to Aspen Street. Notwithstanding the wording of the deed, I agree that the center line between thehouses must follow the center line of the dividing wall; but it is neither just nor *Page 425 
reasonable that an error of a few inches by the builder in constructing the party wall off the intended right angle line should be perpetuated, and extended by arithmetical progression, throughout the lot so as to take twenty-two inches off the defendants' lot at the rear, and convert the shape of the lot
from a rectangle to a trapezoid. The fair, as well as the sensible, solution of the problem is to run the line from the center line of the extension of the party or division wall, by a course at right angles to Aspen Street, to the private alley. The defendants would thus lose so much of their land as had been actually built upon by the error of the contractor or mechanic, and so much as was included by continuing the center line of the wall to the alley, by a line at right angles to Aspen Street; but the error of the builder would not be accentuated and increased by extending its improper and unintended course throughout the whole lot, to the grave injury of the defendants.
I would modify the judgment accordingly.
Judge KENWORTHEY joins in this opinion.